Title: From James Madison to Robert R. Livingston, 9 November 1803
From: Madison, James
To: Livingston, Robert R.



Sir,
Department of State November 9th. 1803.
In my letter of the 22d ult, I mentioned to you that the exchange of the ratifications of the Treaty and Conventions with France had taken place here, unclogged with any condition or reserve. Congress have since passed an act to enable the President to take possession of the ceded territory and to establish a temporary Government therein. Other Acts have been passed for complying with the pecuniary stipulations of those instruments. The Newspapers inclosed will inform you of these proceedings.
By the post which left this City for Natchez on monday last, a joint and several Commission was forwarded to Governor Claiborne and Genl Wilkinson authorizing them to receive possession and occupy those territories, and a separate Commission to the former as temporary Governor. The possibility suggested by recent circumstances that delivery may be refused at New Orleans, on the part of Spain, required that provision should be made as well for taking as receiving possession. Should force be necessary, Governor Claiborne and Genl Wilkinson will have to decide on the practicability of a Coup de Main, without waiting for the reinforcements which will require time on our part and admit of preparations on the other. The force provided for this object is to consist of the regular troops near at hand, as many of the Militia as may be requisite and can be drawn from the Mississippi Territory, and as many volunteers from any Quarter as can be picked up. To them will be added 500 mounted Militia, from Tennessee, who it is expected will proceed to Natchez with the least possible delay.
Mr. Pichon has in the strongest manner pressed on Mr Laussat the French Commissary appointed to deliver possession, the necessity of cooperating in these measures of compulsion should they prove necessary by the refusal of the Spanish Officers to comply without them.
On the 8th of October it was not known, and no indications had been exhibited at New Orleans, of a design on the part of Spain to refuse or oppose the surrender of the Province to France, and thereby to us. With high respect & consideration &c
James Madison
P. S. The President approves of the individuals appointed as Commissioners to liquidate the claims payable under the Convention of the 30th of April last. But as it now appears that difficulties have arisen and are likely to increase respecting the true construction of that instrument, and especially as it seems more than possible that the 20 millions allotted for the payments to be made under it, may be insufficient to cover all which in equity and by a sound interpretation ought to be included, it is the desire of the President that you apply to the French Government for its consent to suspend the issuing of any drafts upon the awards which may be given until it is ascertained whether the 20 millions be sufficient or not and with a view to give time for such mutual explanations and arrangements as may tend to effectuate the true spirit and object of the Convention. In taking this step you will refer yourself to the further communications you are to expect from your Government upon the subject, the application you may make upon it to that of France being intended only as a preliminary to a further developement.
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6). Note at foot reads: “A copy of the above letter was also addressed, and forwarded to Mr. Pinckney, excepting the postscript.”



   
   Circular Letter to American Ministers, 22 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:562).




   
   JM referred to “An Act to enable the President of the United States to take possession of the territories ceded by France to the United States, by the treaty concluded at Paris, on the thirtieth of April last; and for the temporary government thereof”; “An Act authorizing the creation of a stock, to the amount of eleven millions two hundred and fifty thousand dollars, for the purpose of carrying into effect the convention of the thirtieth of April, one thousand eight hundred and three, between the United States of America and the French Republic; and making provision for the payment of the same”; and “An Act making provision for the payment of claims of citizens of the United States on the government of France, the payment of which has been assumed by the United States, by virtue of the convention of the thirtieth of April, one thousand eight hundred and three, between the United States and the French Republic” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:245–48).



   
   See JM to Claiborne, 31 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:589–92 and n.).



   
   On 31 Oct. Louis-André Pichon instructed Pierre Clément Laussat to warn the Spanish that any procrastination in surrendering Louisiana might cause Spain to lose the Floridas also (Kukla, Guide to the Laussat PapersJon Kukla, ed., A Guide to the Papers of Pierre Clément Laussat, Napoleon’s Prefect for the Colony of Louisiana and of General Claude Perrin Victor at the Historic New Orleans Collection (New Orleans, 1993)., pp. 86–87).



   
   For the provisional appointment of Isaac Cox Barnet, John Mercer, and William Maclure, see Livingston and Monroe to JM, 7 June 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:66–71).


